Citation Nr: 1620463	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-03 905	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back and/or pelvis disability.

2.  Entitlement to service connection for a psychiatric disability, to include post- traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) from various Department of Veterans Affairs (VA) Regional Office (RO) rating decisions.  Following claims made in December 2007 and February 2008, an October 2008 rating decision by the St. Petersburg, Florida, RO found that new and material evidence had not been received to reopen a claim for service connection for degenerative changes of the lumbar spine.  Service connection for schizophrenia also was denied.  The Veteran did not appeal these determinations.  He instead filed renewed claims in November 2008 and February 2009.  In any event, new evidence was received prior to expiration of the one year period for initiating an appeal.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  It is considered to be filed in connection with the original claim as opposed to the renewed claims.  38 C.F.R. § 3.156(b).  

As such, the October 2008 rating decision was not final.  A February 2009 rating decision by the Atlanta, Georgia, RO continued the denial of service connection for degenerative changes of the lumbar spine including the pelvis.  A November 2009 denied service connection for PTSD.  The Veteran appealed both determinations.  In August 2013, he testified at a hearing before the undersigned Veterans Law Judge.  In January 2014, the Board recharacterized the PTSD issue as a psychiatric disability issue, to include PTSD, to be more encompassing for the Veteran's benefit.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  It then found that new and material evidence had been received to reopen service connection for a back disability.  This issue, which was amended to include a pelvis disability, and the psychiatric disability issue finally were remanded for additional development.  

This development has been undertaken.  Review of the claims file at this time reveals that Board adjudication of service connection for a back and/or pelvis disability can proceed.  Evidence was received after the most recent adjudication via an April 2014 supplemental statement of the case (SSOC).  It thus has not been reviewed initially by the agency of original jurisdiction, which here is the RO.  However, much of this evidence is not pertinent to the aforementioned issue.  That which is pertinent is mostly duplicative of previous evidence that was initially reviewed by the RO/AOJ.  To the extent that it is not, the Veteran's representative waived initial review by the RO/AOJ in an April 2014 letter.  38 C.F.R. § 20.1304(c).  Review of the claims file reveals that the Board cannot proceed with adjudication of service connection for a psychiatric disability yet.  This issue accordingly is REMANDED for more additional development.


FINDING OF FACT

The Veteran's back and pelvis disabilities did not manifest within the first year following his separation from service, and neither is related to any injury incurred by him during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back and/or pelvis disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 4.71a Diagnostic Codes 5003-5010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must precede initial adjudication or at least be before subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.  

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A March 2008 letter set forth the criteria for establishing service connection, the evidence required in this regard, as well as the Veteran's and VA's respective duties for obtaining evidence.  It also set forth how ratings and effective dates are assigned for disabilities found to be service-connected.  Finally, it was prior to initial adjudication via the October 2008 and February 2009 rating decisions.  Letters dated in April 2011 and February 2014 additionally set forth the aforementioned information.  The latter was sent in compliance with the Board's January 2014 remand.  Both were prior to subsequent adjudication via the April 2014 SSOC.

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment and personnel records have been obtained by VA.  VA treatment records also have been obtained by VA, the most recent in compliance with the Board's January 2014 remand, as well as submitted by the Veteran.  He also has submitted private treatment records, though not in response to the February 2014 letter requesting he do so pursuant to the remand.  Others were obtained by VA.  In a few instances, VA and private treatment records did not exist or had been destroyed.  The only Social Security Administration (SSA) records, which were requested pursuant to the remand, are those submitted by the Veteran for this reason.  Per the remand, he underwent a VA medical examination in March 2014.  It included review of the claims file, interview and assessment of him, and an opinion on whether the diagnosis made was related to his service.  This decision is fully informed because of these actions.  As such, the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Significantly, neither the Veteran nor his representative has identified any necessary assistance development that as of yet has not been completed.  No such uncompleted necessary assistance development otherwise is apparent.  VA's duties to notify and to assist, in sum, have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant, 23 Vet. App. at 488.  The undersigned identified the issue at the time, whether new and material evidence had been received for reopening, to start the Veteran's August 2013 hearing.  Next, his representative and the undersigned questioned him about his back injuries during and after service as well as his symptom history.  The undersigned finally explained that relating a back disability, and thus by inference a pelvis disability, to service was required for service connection.  Submission of outstanding evidence was not suggested by the undersigned.  However, the Veteran was questioned on where he has been treated for the aforementioned disabilities.  It is reiterated that the Board's subsequent January 2014 remand included directives for requesting various records.

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence of an injury or disease or the aggravation of a preexisting injury or disease during service, and a relationship between the current disability and that injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it is established to have been incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service without an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists when a Veteran served 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his initial instant claim for a back disability in February 2008.  VA and private treatment records dated both prior to and subsequent to then document his back pain.  Diagnoses in that regard were made.  Yet pain alone, without an identifiable underlying condition, does not constitute a disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, the aforementioned records contain X-ray results showing the identifiable underlying condition of degenerative changes in the Veteran's lumbar spine.  A diagnosis of degenerative discogenic disease of the lumbar spine accordingly is reflected in an April 2009 VA treatment record.  Degenerative arthritis of the lumbar spine similarly was diagnosed at the March 2014 VA medical examination.  

The Veteran, in sum, has a current back disability.  With respect to his pelvis, private treatment records dated prior to February 2008 document his hip and leg pain attributable to a leg length discrepancy.  These records, though they contain X-ray results, did not show any identifiable underlying condition.  The hip X-ray results indeed were negative.  A November 2002 private treatment record nevertheless indicates that the Veteran's pelvis is tilted down to the right and his right lower extremity is shorter than his left.  VA treatment records dated subsequent to February 2008 also note that his right leg is approximately one quarter of an inch shorter than his left leg.  Whether or not this qualifies as an identifiable underlying condition is unclear, as no diagnosis specific to the pelvis has been made.  In any event, the benefit of the doubt in this regard is afforded to the Veteran.  The Board accordingly finds that he has a current pelvis disability.

Arthritis is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  The Veteran served far longer than 90 days.  Indeed, he served for approximately three years.  All of his service was after December 31, 1946, and all was during the period of war referred to for VA purposes as the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  Yet there is no indication that the Veteran had arthritis at all, much less to a compensable degree, between August 1968 when he separated from service and August 1969 one year later.  X-rays are required to confirm most types of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  There are none during the aforementioned period.  VA treatment records reflect results of X-rays taken in July and August 1973 which do not include degenerative changes associated with arthritis.  The first documentation of such are X-ray results contained in a December 1986 private treatment record.  This is over 18 years after the Veteran's separation from service.  

Except for any defects noted, a Veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon medical examination.  38 C.F.R. § 3.304(b).  Service treatment records document that the Veteran's spine was normal at his June 1965 entrance examination.  The presumption of soundness therefore applies, and the relevant inquiry is whether he incurred a back or pelvis injury or disease during service.   The Veteran does not report incurring a back or pelvis disease during service.  Service treatment records reflect that he complained of a backache in April 1967, but no disease was diagnosed at that time.  He denied recurrent back pain, and his spine was normal, at his August 1968 separation examination.

A back or pelvis disease, in sum, was not incurred during service.  This includes that arthritis as a chronic disease was not manifested or even noted during service.  The Veteran has reported incurring a back and pelvis injury during service, however.  Specifically, he reports falling from an obstacle course during basic training.  He further reports that he did not seek treatment even though his back hurt for approximately a year thereafter.  The Veteran is a lay person because there is no indication he has a medical background.  His reports are competent because they relate his personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factors used to assess the credibility of competent lay reports.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

Clearly, the Veteran is interested in the outcome of this matter.  A grant of service connection indeed equates to potential monetary gain for him in the form of compensation benefits.  His reports were made in an effort to facilitate such a grant.  Yet, they are plausible.  There is no indication based on observance of the Veteran's demeanor at the hearing that they are fabricated.  There additionally is no indication of bad character or malingering.  Although service treatment records do not confirm the Veteran's reports, they are not inconsistent with these reports.  They, in sum, are credible as well as competent.  The Board thus finds that the Veteran incurred a back and pelvis injury during service.  While he acknowledges reinjuring his back at work in 1973, which is confirmed by contemporaneous VA treatment records, he believes that his current disabilities are related to his in-service injury.  

In other words, the Veteran believes there is a nexus between them.  Lay evidence sometimes can confirm nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there is a nexus here falls outside the province of a lay person.  It rather is a medical question because of the complexities involved.  These include the nature of the musculoskeletal system, that injuries occurred both during and after service, the various possible etiologies for the currently diagnosed disabilities, and the number of years that have passed since the Veteran's service.  Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent when it comes to nexus.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Veteran reports being told by VA and private medical professionals alike that his back and pelvis disabilities are attributable to his in-service injuries to these areas.  Neither VA treatment records nor private treatment records support these reports.  A lay person's report of what a medical professional purportedly told him further is not medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As such, the Veteran's reports are simply more lay evidence concerning nexus.  It is reiterated that he is not competent in this regard.  The only medical evidence in this regard is a February 2009 VA treatment record noting that the Veteran's leg length discrepancy is congenital and the opinion rendered as part of the March 2014 VA medical examination.  This opinion is that his current back and pelvis disabilities are less likely than not related to his service.

Factors such as the qualifications and expertise of the individual rendering it, whether or not pertinent evidence was reviewed, the scope of the assessment, the accuracy of the factual premises underlying it, the rationale provided for it, and degree of certainty in it are used to assess medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The aforementioned opinion was rendered by a staff physician.  That it was based on review of the claims file as well as an interview and examination of the Veteran is reiterated.  There is no indication that the scope of the examination was insufficient.  Unequivocal language was used to express the opinion.  Finally, a rationale for it was provided based on accurate factual premises.  

While the Veteran reported his fall from an obstacle course during basic training, it was not specifically mentioned in this rationale.  Focus rather was placed on his April 1967 complaint of a backache.  The points made apply equally to the fall injury, however.  First, that there is no documentation of the extent of an injury in April 1967 was highlighted.  That he had no visits for his back in the approximately 18 months he remained in service after April 1967 also was highlighted.  That he did not complain of back symptoms nor was a back abnormality found at his separation examination finally was highlighted.  It was concluded that the injury sustained by the Veteran therefore was minor and not chronic.  Second, the aforementioned was contrasted with his 1973 work injury.  Pointed out in this regard was that it required a month long hospital stay.  X-rays taken at the time showing an old compression fracture from D4-D6 were acknowledged, but it was noted that this refers to the dorsal spine which is an old term for the thoracic spine.  

The rationale thus continued that Veteran's old compression fracture was not to his lumbar spine.  It is in a different spinal segment as his current disability, which is of the lumbar spine, in other words.  Finally, acknowledgement was given to his diagnosis of dorsal and lumbar spine ligament strain.  The conclusion made was that resort to speculation would be required to relate this lumbar spine ligament strain to a service injury.  Yet it was indicated that nothing suggested such a relationship, particularly given that at least 6 years had passed since the April 1967 injury and that this injury was minor.  Third, that early degenerative changes were present in December 1986 X-rays was highlighted.  So was that more recent X-rays show more advanced degenerative changes.  It was concluded that such is as expected given the Veteran's age and the natural progression of the disease.

Regarding the Veteran's pelvis, it was pointed out that there is no documentation of an injury during service.  That the current disability is not a disease, as is the case for the lumbar spine, also was pointed out.  It finally was pointed out that there is no documentation or anything else to suggest a relationship between the Veteran's current disability and his April 1967 backache during service or his back otherwise.  The Board, in sum, finds that the rationale for the opinion rendered as part of the March 2014 VA medical examination is extensive.  Additionally, the Board makes the following observations not addressed by it.  The Veteran has not reported having symptoms continuously since either his fall from an obstacle course during basic training or his April 1967 backache.  Rather, he has reported having symptoms for a number of months which gradually subsided.  Such reports cannot be discounted merely because they are not supported by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

That there is only one service treatment record, dated in April 1967, of the Veteran complaining of back or pelvis symptoms therefore is of no consequence.  His reports indeed are competent and credible, just as his reports of injuring his back and pelvis during service were.  They indeed are consistent with his separation examination.  Yet they also weigh against the Veteran's claim.  Gradually subsiding symptoms implies that any injury he sustained during service was not chronic.  The gap between the service treatment records and the next available medical evidence, the 1973 VA treatment records, also weighs against the Veteran's claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Neither of these observations is dispositive, but it is notable that they are supportive of the opinion rendered as part of the March 2014 VA medical examination.

In conclusion, service connection for a back and/or pelvis disability cannot be presumed and has not been established.  The preponderance of the evidence indeed is against the Veteran's claim.  Evidence weighing against service connection, chiefly the service treatment records, 1973 and February 2009 VA treatment records, a December 1986 private treatment records, and the March 2014 VA medical examination complete with opinion, is particularly persuasive.  Evidence weighing for service connection, which is solely from the Veteran, is less persuasive.  Since the evidence against and the evidence for service connection is not in approximate balance, there is no benefit of the doubt to afford to him.  Service connection for a back and/or pelvis disability is denied.


ORDER

Service connection for a back and/or pelvis disability is denied.


REMAND

Although the delay entailed by a remand is regrettable, a Board decision concerning the Veteran's claim of entitlement to service connection for a psychiatric disability at this time would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought.

I.  Records

The duty to assist includes making as many requests as necessary to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The claimant shall be notified if they cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  Here, VA treatment records dated into September 2014 are available.  They reflect the Veteran's ongoing mental health care.  It thus is likely that there are pertinent VA treatment records dated from September 2014 to present.  A request or requests for them must be made.  This is particularly true since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notice to the Veteran and his representative must be made if the request(s) is/are unsuccessful.  

II.  Medical Examination and Opinion

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and fully describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  VA medical opinions must be based on accurate factual premises and be supported by a clearly and fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).

The Veteran, in compliance with the Board's remand, underwent a VA medical examination concerning his mental health in March 2014.  His diagnosed unspecified schizophrenia spectrum and other psychotic disorder was fully described by the examiner.  PTSD was ruled out as a diagnosis.  Although a discussion of any conflict with other evidence in this regard was directed, none was provided.  The examiner opined that the diagnosed disability was less likely as not related to the Veteran's service.  While a complete rationale was directed, the only explanation provided was that there was no indication of the disability during his service.  The examiner also noted finding no service treatment records in the claims file.  These records are available and clearly labeled, so it is clear that the Veteran's entire history was not considered.  In sum, arrangements must be made for another VA medical examination complete with a VA medical opinion.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all of the Veteran's VA treatment records, but particularly those pertaining to his mental health, dated from September 2014 to present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  After completion of the above, arrange for a VA psychologist or psychiatrist to examine the Veteran regarding his psychiatric disability.  The examiner shall not have previous involvement in this matter.  This examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose in the report all psychiatric disabilities present pursuant to the Diagnostic and Statistical Manual of Mental Disorders.  

The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the in-service sexual assaults recounted by the Veteran occurred.  This includes one incident in October 1965 by G.T., a series of incidents in June and July 1966 and March 1967 by J.G., and a series of incidents in December 1967 and June 1968 by A.B.  The examiner also shall opine as to whether it is at least as likely as not that each disability diagnosed was incurred during or is related to the Veteran's service, whether as a result of any in-service sexual assault determined to have occurred, being attacked by animals, having classified duties, being there just after integration, or otherwise.
If PTSD is not diagnosed though it has been previously, a clear and complete rationale (an understandable and thorough explanation) shall be provided by the examiner in the report for the conflict.  The Veteran's reports of being physically and sexually assaulted as a child shall be considered in doing so.  A clear and complete rationale for each opinion also shall be provided by the examiner in the report.  The reports of the Veteran's mother and sister that his behavior changed during service shall be considered in doing so.  So shall the other lay (non-medical) and medical evidence.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided.

3.  Then, readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disability.  Issue a rating decision if the determination made is favorable to him.  If it is unfavorable, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Finally, allow them the requisite time period to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


